4 roy-son 

An unpub|isl ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

VINCENT HENRY PINDER, No. 65665

Appellant,

vs. 

C/O ASHBY; SGT. WITTER; AND F E L E 

RENEE BAKER, WARDEN,

Respondents. SEP'Z 6 2014
¥\' '

ORDER DISMISSING APPEAL °Epmv °"ER“

This proper person appeal was docketed in this court on May
14, 2014, without payment of the requisite filing fee. On that same day,
this court issued a notice directing appellant to pay the required filing fee
within ten days. The notice further advised that failure to pay the filing
fee within ten days would result in the dismissal of this appeal. To date,
appellant has not paid the filing fee or otherwise responded to this court’s
n0tice. Accordiiigly, cause appearing, this appeal is dismissed

It is so ORDERED.‘

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

~\

BY;  y

ccc Hon.iSteve L. Dobrescu~, District Judge
Vincent Henry Pinder _
Attorney General/Carson City
White Pine C0unty Clerk

lln light of this disposit'ion, all pending motions are rendered moot. '

SL»PREME Counr
or
NevAon

CLERK’S OFlDEFl

/4-5£058